                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                        Case No. 18-CR-0299(3) (SRN/BRT)

                       Plaintiff,
          v.                                                    ORDER

JOYCE LEEANN RIOS,

                       Defendant.


       This matter is before the Court upon the Defendant’s Motion for Continuance

[Doc. No. 81] of the May 6, 2019 trial date in this case. By this motion, Defendant Rios

also moves to exclude time from the date of this Order through the new trial date from

Speedy Trial Act computations. For the reasons stated herein, the Court will grant the

motion, at least through June 30, 2019, and potentially further, depending on Defendant

Rios’s medical condition.

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds that the ends of justice

served by the granting of such continuance outweigh the best interest of the public and

the defendant in a speedy trial. This finding is based on the defendant’s medical

condition, as described in the Declaration of Elizabeth Forsythe [Doc. No. 84]. Ms. Rios

has been diagnosed with a tumor on her pituitary gland, which has caused bleeding in her

brain, affecting her hormonal balance and causing neurological changes. See Id., && 2-3.

Defendant Rios’s physician has informed her that surgery to remove the tumor is critical

and that delaying her criminal proceedings is medically necessary for her to prepare for,

undergo, and recover from the surgery. See Id., & 6. Surgery is being scheduled and is
believed to be taking place in the early part of May. See Id., && 4-5. Ms. Rios has been

informed of her rights to a speedy trial and is aware that this continuance would delay

that trial. See Forsythe Decl., && 9-10. While Rios clearly wishes to delay her trial until

after is able to undergo and recuperate from surgery, See Id., & 7, no information

regarding the estimated length of her recuperation period has been provided to the Court.

       Accordingly, based on the foregoing and all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

     1.   The Defendant’s Motion for Continuance [Doc. No. 81] is GRANTED;

     2.   The period from the date of this Order through June 30, 2019 shall be excluded

          from the Speedy Trial Act computations in this case;

     3.   Counsel for Ms. Rios are to submit an update on Ms. Rios’s medical condition,

          on or before June 30, 2019.



       Dated: April 15, 2019

                                                  s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge
